Status of Application
1.	Acknowledgment is made of the amendments filed 03/28/2022. Upon entering the amendments, claim 5 is canceled and claim 1 is amended. Claims 1-4 and 6-9 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/03/2022 was filed after the mailing date of the Non-Final Office Action on 12/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive cubic boron nitride sintered body, and applicant's arguments show that the cubic boron nitride sintered body of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter previously indicated to be allowable in dependent claim 5 has been placed into independent claim 1. Therefore, the previously issued grounds of prior art rejection are withdrawn for said claim and its dependent claims. 
Allowable Subject Matter
4.	Claims 1-4 and 6-9 are allowed.



Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed cubic boron nitride sintered body, manufacturing method of the same, and tool comprising said cubic boron nitride sintered body. Specifically, the prior art fails to teach a cubic boron nitride body having 60.0-90.0 vol% cBN along with a binder phase that comprises one or more of an aluminum nitride, an aluminum boride, and an aluminum oxide, also one or more of a titanium nitride, a titanium carbonitride, and a titanium boride, and also a compound represented by formula (1) of instant claim 1, and wherein a degree of envelope or perimeter length of cubic boron nitride particles is 0.600-0.900. The prior art also necessarily does not teach or suggest a method of making a cubic boron nitride sintered body meeting each of the aforementioned limitations, or a tool comprising such a sintered body. 
The most relevant prior art references found are Abe et al (US 2003/0054940) and Shin et al (WO 2017/179828 A). The difference from instant claims is that while Abe et al teaches a sintered body comprising cubic boron nitride in an amount of 50-95% and a binder phase that comprises carbides and nitrides, with embodiments that comprise AlN, TiN, and W2Co2B2, Abe et al does not teach or suggest a material having a degree of envelope or perimeter length of cubic boron nitride particles is 0.600-0.900, or a binder component comprising cobalt in combination with nickel in the crystal structure. Shin et al teaches a polycrystalline cubic boron nitride comprising 70-85% cBN along with a binder component that can comprise a boride of elements that include W, Co, and Ni; Shin et al, however, does not teach a sintering cBN having said boride along with an aluminum compound and a titanium compound meeting the compositional limitations of instant claim 1. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW28 April 2022